Citation Nr: 0403954	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  02-08 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) Compensation benefits in the amount of 
$12,497.49.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1966 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 waiver decision issued 
by the VA Regional Office Committee on Waivers and 
Compromises (RO) in Houston, Texas, which denied the 
veteran's request for waiver of overpayment of compensation 
benefits.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  The veteran was approved for payment of VA compensation 
with a 30 percent evaluation, and he was so notified in 
December 1980, and this notice included an attachment of a VA 
Form 21-8764 which informed him that he had a duty to 
immediately notify VA in writing of any change of address, 
but which did not inform him that his benefits would be 
reduced upon incarceration in a penal institution in excess 
of 60 days for conviction of a felony.  

3.  In March 1989, July 1989, June 1990, and September 2000 
the RO notified the veteran of effective changes in his VA 
compensation rate, and each of these notices included an 
attachment of a VA Form 21-8764 which informed him that he 
had a duty to immediately notify VA in writing of any change 
of address, and which did notify him, at paragraph 5, that 
his benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.  

4.  Without any previous notice of change of address or 
incarceration by the veteran, in September 2001, VA received 
official notice from the Texas Department of Corrections that 
the veteran had been incarcerated pursuant to conviction of a 
felony since February 5, 2000.  

8.  Following October 2001 notice of a proposed reduction to 
10 percent of the veteran's VA compensation benefits, 
retroactive award action was taken by the RO to reduce the 
veteran's VA compensation to 10 percent, effective from April 
6, 2000, 60 days after his initial incarceration, and this 
retroactive rate reduction resulted in the overpayment at 
issue of $12,497.49.  

9.  The veteran was at fault in the creation of the 
indebtedness through failure to promptly report his 
incarceration beyond 60 days for a felony, and failure to 
report a prompt change in address to the penal institution to 
which he was assigned.  

10.  The VA was not at fault in the creation of the 
indebtedness.  

11.  The veteran's receipt of an overpayment of VA 
compensation benefits constitutes an unjust enrichment to the 
extent of the overpayment and the veteran's income is shown 
to be sufficient to permit repayment of the overpayment 
without resulting in excessive financial difficulty and 
without compromising his ability to provide himself with the 
basic necessities of life.  


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $12,497.49 would not violate the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Because it has been determined by the RO 
that there was no willful intention on the part of the 
veteran to commit fraud, misrepresent a material fact, or 
exercise bad faith in the creation of the overpayment, it 
must then be determined whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing fault between the veteran and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit(s), (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
active of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to the 
creation of the debt constitutes fault.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims has held that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable in cases involving requests for 
waiver of overpayments of VA benefits.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  The Court found that 
the laws and regulations governing waivers of overpayment of 
VA benefits contain their own notice requirements.  
Nonetheless, the Board finds that the veteran has been 
provided due process notice which included a proposed 
reduction of his VA compensation benefits, and a statement of 
the applicable laws and regulations authorizing such 
reduction and the principles of equity and good conscience, 
and the evidence considered in making the decision.  All 
evidence relevant to the issue on this appeal is included in 
the claims folder and the veteran does not argue nor does the 
evidence on file demonstrate that there remains any relevant 
evidence which has not been collected for consideration.  The 
veteran has provided evidence and argument in support of his 
claim and that evidence and argument was considered in the 
issuance of this decision.  

Facts:  Pursuant to his claim, the veteran was first notified 
by VA of his award of VA compensation benefits in December 
1980.  This notice included an attached VA Form 21-8764 and 
it does not appear that this standard form in 1980 included 
language notifying the veteran of a reduction of compensation 
following incarceration in excess of 60 days for conviction 
of a felony.  It did notify the veteran of his duty to 
promptly report in writing any change of address.  

However, the evidence on file shows that the veteran 
subsequently received notices about changes in his VA 
compensation in March 1989, July 1989, June 1990, and 
September 2000, each of which included an enclosed VA Form 
21-8764.  Each of these VA forms from 1989 through 2000 
notified the veteran that it was his responsibility to 
"immediately" notify VA in writing of any change of address.  
Each of these forms also notified the veteran that his 
benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.  

In September 2001, VA received official notice from the Texas 
Department of Corrections that the veteran had been convicted 
of a felony and incarcerated on February 5, 2000, for an 
offense committed in December 1996.  The VA also received 
official notice that the veteran's spouse had also been 
convicted of a felony and incarcerated.  In October 2001, the 
RO notified the veteran via the Texas Department of 
Corrections that it proposed to reduce his VA compensation 
rate from 60 percent ($841) to 10 percent ($101) effective on 
April 6, 2000 (which was 60 days after the initial date of 
his incarceration).  It was explained that this proposed 
retroactive adjustment to his compensation award was based 
upon his incarceration for a felony beyond 60 days.  He was 
provided an opportunity to submit evidence or argument.  He 
was also invited to minimize any further overpayment by 
requesting an immediate adjustment of his rate while still 
protecting his right to dispute the reduction.  

In November 2001, in his initial written response to VA, the 
veteran granted permission to make the necessary adjustment.  
He also provided at that time an address which he requested 
VA use since he indicated he would receive mail sent to this 
address sooner than his formal address with the Department of 
Corrections.  

In December 2001, the RO took award action to reduce the 
veteran's monthly rate of VA compensation from payment at 
60 percent to payment at 10 percent, and made this reduction 
effective from April 6, 2000, and this created the 
overpayment at issue of $12,497.49.  

In April 2002, the veteran wrote inquiring why VA had not 
notified the Defense Finance and Accounting Service (DFAS) of 
its award action so that his entitlement to disability 
retired pay would be increased to offset the amount that he 
had previously elected to receive in VA compensation 
benefits.  Later that month, the RO did notify DFAS of its 
prior award action reducing the veteran's rate of VA 
compensation. 

The veteran subsequently requested waiver of this 
overpayment.  He argued that he had not received prior notice 
of his duty to notify VA of his incarceration beyond 60 days 
following conviction of a felony.  He argued that he was not 
aware of such requirement until he was actually first 
notified of his proposed reduction in VA compensation 
benefits.  He argued that VA should have independently 
discovered his incarceration sooner than it did.  He said the 
VA compensation received by him following incarceration was 
used to pay debts incurred by he and his wife and pointed out 
that he could not assign VA compensation to his spouse 
because she was also incarcerated.  He argued that VA should 
have sooner reported its reduction of his VA compensation to 
the DFAS so that DFAS could have sooner recommenced payment 
of his military disability retire pay which he had previously 
waived in lieu of nontaxable VA compensation.  He submitted a 
financial status report which indicated his receipt of 
military disability retired pay of $700 per month and VA 
compensation of $103 per month, for a total of $704 per 
month.  Under expenses, the veteran listed $150 per month 
each for himself and his spouse.  There was some $2,000 in 
consumer credit debt.  This financial status report indicated 
that there remained $125 per month left over after payment of 
outstanding expenses.  

Analysis:  In this case, the veteran is clearly shown to be 
exclusively at fault in the creation of the indebtedness 
because he failed both to notify VA of a change of address 
and because he failed to notify VA of his incarceration 
beyond 60 days for conviction of a felony.  A careful review 
of all notifications documented in the veteran's claims 
folder clearly reveals that he was notified of the duty to 
promptly and immediately notify VA of any change in address 
in every notification he received with respect to payment of 
his VA compensation, including his original notification of 
the award of VA compensation in December 1980.  

However, the VA Form 21-8764 which the veteran received as an 
attachment to his original December 1980 notification of 
award of VA compensation, did not include notice that his 
benefits would be reduced upon incarceration for conviction 
of a felony.  The Board has researched the historical 
issuances of VA Forms 21-8764 and has discovered that the 
version of that form produced in April 1983 and in all years 
thereafter did include clear notice that benefits would be 
reduced upon incarceration for conviction of a felony beyond 
60 days.  The veteran received these later versions of VA 
Form 21-8764 in notifications posted to him by the RO in 
March 1989, July 1989, June 1990, and most recently in 
September 2000.  The veteran's argument that he did not 
receive prior notice of his duty to report his incarceration 
beyond 60 days for a felony is therefore without merit.  
Additionally, in Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), the U. S. Court of Appeals for Veterans Claims noted 
that the "Supreme Court has held that everyone dealing with 
the Government is charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations.  Fed. Crop Corp. 
v. Merrill, 332 U.S. 380, 384-85 (1947)."  The Court held 
that regulations were binding on all who seek to come within 
their sphere, regardless of actual knowledge of what is in 
the regulations or of the hardship resulting from innocent 
ignorance.  

The veteran was on actual notice of his duty to report all 
changes of address and his duty to report incarceration for a 
felony beyond 60 days and he failed to do so.  This is the 
cause for the overpayment in this case and the veteran is 
exclusively at fault in its creation.  The veteran's argument 
that VA should have earlier discovered his incarceration is 
without merit.  The evidence on file shows that this 
discovery, made by VA some 18 months after the veteran was 
initially incarcerated in February 2000, was inadvertent.  
There is no system in place for VA to discover incarceration 
of veterans in various State and Federal penal institutions 
and the duty to report rests solely with veterans receiving 
VA compensation benefits.  

There is no evidence nor any valid argument that VA is at any 
way at fault in the creation of this debt.  Again, while the 
veteran has argued that VA should have sooner discovered his 
incarceration, the laws and regulations surrounding payment 
of VA compensation place no duty upon VA to independently 
verify whether and when a veteran may be incarcerated or may 
change his address of record.  Additionally, while the 
veteran has argued that had this been discovered sooner, 
he could have reinstituted his receipt of military disability 
retired pay, this fact has no bearing on the creation of the 
indebtedness in overpayment of VA compensation benefits.  
Similarly, the fact that it took VA some months after it 
discovered the veteran's incarceration before it notified 
DFAS of the change in the veteran's effective rate of payment 
of VA compensation is irrelevant to the creation and the 
amount of the overpayment of VA compensation benefits in this 
case. 

The Board also finds to the extent the veteran was paid VA 
compensation to which he was not entitled under governing 
laws and regulations, he would be unjustly enriched to the 
extent of any waiver of that overpayment.  The Board also 
notes that while there are provisions for the assignment of 
certain amounts of compensation when compensation is reduced 
as a result of confinement, no assignment could have been 
made to the veteran's spouse since she was herself 
incarcerated.  

The Board finds no evidence or argument that the veteran 
changed positions to his detriment in reliance upon a granted 
VA benefit.  The Board also finds that recovery of the 
overpayment would not defeat the purpose of any existing 
benefit since the veteran is provided the basic necessities 
of life at the facility where he is incarcerated.  VA 
compensation is paid essentially on the basis that disability 
related to service interferes with an individual's ability to 
attain and maintain gainful employment.  In his present 
circumstances, the veteran is unable to maintain such 
employment and the need for VA compensation is thus reduced, 
and this is one of the reasons for the rule requiring 
reduction of VA compensation for veterans who are 
incarcerated beyond 60 days for a felony to 10 percent.  

Finally, the veteran argues that repayment would create an 
undue financial hardship.  The evidence on file shows that 
the veteran, in January 2002, received approximately $700 per 
month.  This was $125 more than was necessary to pay his 
stated monthly expenses.  However, the Board questions the 
veteran's listing of the necessity of $150 per month for both 
himself and for his spouse for "living expenses" while 
incarcerated.  Additionally, assuming that the veteran has 
made the minimum monthly payment which he reported as due for 
consumer credit debt, all such debt listed on the January 
2002 financial status report would have been paid in full by 
present.  Accordingly, the Board finds that the veteran has 
available sufficient income to repay the amount of 
overpayment of VA compensation benefits over a period of time 
without compromising his ability to provide himself with the 
basic necessities of life.  The veteran is not shown to have 
any outstanding, overdue or unpaid debts, and he is expected 
to accord a debt to the US Government the same degree of 
fidelity and responsibility that he may accord to other 
private debt.  Accordingly, for these reasons and bases, the 
Board finds that recovery of the overpayment of VA 
compensation benefits in the amount of $12,497.49 would not 
violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963, 1.965.  


ORDER

Waiver of recovery of overpayment of VA compensation benefits 
in the amount of $12,497.49 is denied.  


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell  us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



